—Order, Supreme Court, Kings County (Gloria Cohen Aronin, J.), entered November 24, 1991, which, insofar as appealed from, denied defendant’s motion to set aside the verdict as to liability, unanimously affirmed, without costs.
Upon review of the record, we find sufficient evidence to establish a prima facie case of negligence against defendant (see, Elam v New York City Tr. Auth., 183 AD2d 599, lv denied 80 NY2d 760), and no basis to exercise our discretionary power to set aside the verdict as against the weight of the evidence. Inconsistent testimony concerning the nature and condition of the subject stairway metal tread plate on the date that plaintiff slipped on it and fell was properly left to the jury (see, Nicastro v Park, 113 AD2d 129, 134-137). Concur— Sullivan, J. P., Wallach, Rubin and Nardelli, JJ.